Citation Nr: 0026511	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-13 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastric ulcers.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran had active service from June 1958 to October 
1961.  

The veteran was denied entitlement to service connection for 
gastric ulcers and anxiety with depression in a May 1996 
Board of Veteran's Appeals (Board) decision.  

This matter comes before the Board on appeal from a July 1998 
rating decision of the, Montgomery, Alabama Regional Office 
(RO) which denied the veteran's claims. 


REMAND

Upon review of the record, the Board notes that the veteran's 
claims of entitlement to service connection for gastric 
ulcers and anxiety with depression were denied by a Board 
decision in May 1996.  The previous Board decision concluded 
that there was no evidence that the veteran's diagnosed 
gastric ulcers and anxiety with depression originated in, or 
were aggravated by, the veteran's service.  In that decision, 
the Board noted, essentially, that the veteran had been seen 
for an upset stomach in September 1960 but his exit exam, 
conducted in October 1961, found no abdominal or visceral 
abnormalities.  With respect to his claim for service 
connection for anxiety with depression, the Board decision 
noted that the veteran had complained of a nervous disorder 
in June 1960, and again of a stomach disorder which was 
identified as "nerves" in September 1960, but the service 
medical staff found no basis for claimed "nerves."  
Furthermore, the veteran's exit exam found no psychiatric 
abnormalities.  It is noted that this Board decision was not 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court), nor has any other action to revisit that decision 
been undertaken.

The veteran was informed of this decision, but he did not 
file a timely appeal.  The Board concludes that the May 1996 
Board Decision represents the last final decision on any 
basis as to the veteran's claimed gastric ulcers and anxiety 
with depression disorders.  38 U.S.C.A. § 7104.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

The RO issued a rating decision in July 1998, in which the 
veteran's claim of entitlement to service connection for 
gastric ulcers and anxiety with depression was denied because 
the RO found that the veteran had not submitted evidence 
demonstrating that he incurred, or aggravated, either of the 
disorders during service.  It was noted in the July 1998 
rating decision that the veteran's claims were not well 
grounded.  However, while the RO did consider and adjudicate 
the evidence that had been submitted to reopen the finally 
denied claim for service connection for gastric ulcers and 
anxiety with depression, the veteran was not provided with 
the appropriate laws and regulations pertaining to the claim 
in the Statement of the Case (SOC) issued in August 1998.  
The SOC appears to contain de novo review of the claim, 
without indicating that there was a reopening.

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the RO's action in not addressing the 
finality issue in its August 1998 SOC, the Board is required 
to address the issue of whether new and material evidence has 
been submitted so as to reopen the veteran's claim, prior to 
considering the claim on the merits.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
In light of these facts, the Board concludes that the veteran 
would be prejudiced by appellate review of his claim prior to 
issuance of such information.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Under the circumstances of this case, the 
Board is of the opinion that further development is necessary 
in order to ensure full compliance with the requirements of 
due process of law.

Furthermore, the veteran contends that he was treated for 
gastric ulcers and anxiety with depression while in service.  
The Board notes that the RO has stated that a review of the 
veteran's service medical records indicates that they are 
complete.  However, it is noted that in his hearing the 
veteran noted that he was hospitalized in Norfolk, Virginia, 
not in West Virginia.  Since hospital records may be 
separated from the balance of the service medical records, 
the RO should reconfirm that it does have all of the 
veteran's service medical records, reflecting both his 
hospital and out-patient treatment, to the extent that they 
are available.

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits, without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in 38 U.S.C.A. §§ 7104(b) and 5108.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO should, confirm that the 
claims file contains all of the veteran's 
service medical records, to include both 
his out-patient treatment records as well 
as any hospitalizations which may have 
occurred during his tour of duty.  If any 
new records are obtained, they are to be 
associated with the claims file.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should undertake to submit 
any records of private treatment of which 
he is aware that has not been submitted.  
If he has had VA treatment, records for 
which are not on file, he should provide 
sufficient information so that the RO may 
attempt to obtain any available VA 
records.

3.  Thereafter, the RO should determine 
whether the veteran's claim may now be 
reopened and if so, allowed.  The 
provisions of Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and other 
pertinent legal criteria as set forth 
should also be considered.  In the event 
determinations as to the gastric ulcers 
and anxiety with depression disorders 
claims which are adverse, the veteran, 
and his representative, should be 
provided a Supplemental Statement of the 
Case (SSOC) that fully addresses the 38 
C.F.R. § 3.156(a) analysis and explains 
the reasons for the adverse 
determination.  If it is determined that 
new and material evidence sufficient to 
reopen a claim has not been presented, 
the provisions governing such a 
determination, including 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156(a), should be 
explained.  If it is determined that the 
claim may now be reopened, but there is 
no basis for allowance of the claim, the 
RO should provide the veteran, and his 
representative, with an appropriate SSOC, 
to include a summary of all pertinent 
evidence of record, along with the legal 
criteria governing the reopened claim.

4.  When this development has been 
completed, and if the benefits sought are 
not granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a SSOC.  It is 
requested that this statement 
specifically set forth the reasons and 
bases for the decision.  No action by the 
veteran is required until he receives 
further notice.  The Board intimates no 
opinion; either legal or factual, as to 
the ultimate disposition warranted in 
this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000)





